Exhibit 10.1

SUNTRUST BANKS, INC. 2004 STOCK PLAN

AS AMENDED AND RESTATED THROUGH FEBRUARY 12, 2008

This document is a restatement of the SunTrust Banks, Inc. 2004 Stock Plan as
approved by shareholders on April 20, 2004 that incorporates amendments adopted
by the Board of Directors through February 12, 2008. As noted in this document,
some of the amendments are subject to the approval of the shareholders at the
annual meeting to be held in April 2008.

SECTION 1. BACKGROUND AND PURPOSE

The name of this Plan is the SunTrust Banks, Inc. 2004 Stock Plan. The purpose
of this Plan is to promote the interests of SunTrust and its Subsidiaries
through grants to Employees and Directors of Options to purchase Stock, grants
of Stock Appreciation Rights and grants of Restricted Stock and Stock Units in
order (1) to attract and retain Employees and Directors, (2) to provide an
additional incentive to each Employee and Director to work to increase the value
of Stock and (3) to provide each Employee and Director with a stake in the
future of SunTrust which corresponds to the stake of each of SunTrust’s
shareholders.

SECTION 2. DEFINITIONS

Each term set forth in this Section 2 shall have the meaning set forth opposite
such term for purposes of this Plan and, for purposes of such definitions, the
singular shall include the plural and the plural shall include the singular.

2.1. Board — means the Board of Directors of SunTrust.

2.2. Change in Control — means a change in control of SunTrust of a nature that
would be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A promulgated under the Exchange Act as in effect at the time of
such “change in control”, provided that such a change in control shall be deemed
to have occurred at such time as (i) any “person” (as that term is used in
Sections 13(d) and 14(d)(2) of the Exchange Act), is or becomes the beneficial
owner (as defined in Rule 13d-3 under the Exchange Act) directly or indirectly,
of securities representing 20% or more of the combined voting power for election
of directors of the then outstanding securities of SunTrust or any successor of
SunTrust; (ii) during any period of two consecutive years or less, individuals
who at the beginning of such period constitute the Board cease, for any reason,
to constitute at least a majority of the Board, unless the election or
nomination for election of each new director was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of the period; (iii) the shareholders of SunTrust approve any
reorganization, merger, consolidation or share exchange as a result of which the
common stock of SunTrust shall be changed, converted or exchanged into or for
securities of another corporation (other than a merger with a wholly-owned
subsidiary of SunTrust) or any dissolution or liquidation of SunTrust or any
sale or the disposition of 50% or more of the assets or business of SunTrust; or
(iv) the shareholders of SunTrust approve any reorganization, merger,
consolidation or share exchange unless (A) the persons who were the beneficial
owners of the outstanding shares of the common stock of SunTrust immediately
before the consummation of such transaction beneficially own more than 65% of
the outstanding shares of the common stock of the successor or survivor
corporation in such transaction immediately following the consummation of such
transaction and (B) the number of shares of the common stock of such successor
or survivor corporation beneficially owned by the persons described in
Section 2.2(iv)(A) immediately following the consummation of such transaction is
beneficially owned by each such person in substantially the same proportion that
each such person had beneficially owned shares of SunTrust common stock
immediately before the consummation of such transaction, provided (C) the
percentage described in Section 2.2(iv)(A) of the beneficially owned shares of
the successor or survivor corporation and the number described in
Section 2.2(iv)(B) of the beneficially owned shares of the successor or survivor
corporation shall be determined exclusively by reference to the shares of the
successor or survivor corporation which result from the beneficial ownership of
shares of common stock of SunTrust by the persons described in
Section 2.2(iv)(A) immediately before the consummation of such transaction.

2.3. Code — means the Internal Revenue Code of 1986, as amended.

2.4. Committee — means a Committee of the Board to which the responsibility to
administer this Plan is delegated by the Board and which shall consist of at
least two members of the Board, each of whom shall be a “non-employee director”
within the meaning of Rule 16b-3 under the Exchange Act and each of whom shall
be (or be treated as) an “outside director” for purposes of Section 162(m) of
the Code.

 

1



--------------------------------------------------------------------------------

2.5. Covered Employee — means an Employee whom the Committee on the date he or
she is granted an Option, an SAR, Restricted Stock or Stock Units deems likely
to be a “covered employee” (within the meaning of Section 162(m) of the Code) as
of any date on or after the date of such grant.

2.6. Director — means a member of the Board who is not an employee of SunTrust
or any Subsidiary or Parent Corporation.

2.7. Employee — means a select employee of SunTrust or any Subsidiary whose
performance is, in the judgment of the Committee acting in its absolute
discretion, directly or indirectly material to the success of SunTrust or such
Subsidiary and who is not a Ten Percent Shareholder.

2.8. Exchange Act — means the Securities Exchange Act of 1934, as amended.

2.9 Fair Market Value — means (1) the closing price on any date for a share of
Stock as reported by The Wall Street Journal under the New York Stock Exchange
Composite Transactions quotation system (or under any successor quotation
system) or, if Stock is no longer traded on the New York Stock Exchange, under
the quotation system under which such closing price is reported or, if The Wall
Street Journal no longer reports such closing price, such closing price as
reported by a newspaper or trade journal selected by the Committee or, if no
such closing price is available on such date, (2) such closing price as so
reported in accordance with Section 2.9(1) for the immediately preceding
business day, or, if no newspaper or trade journal reports such closing price,
(3) the price which the Committee acting in good faith determines through any
reasonable valuation method that a share of Stock might change hands between a
willing buyer and a willing seller, neither being under any compulsion to buy or
to sell and both having reasonable knowledge of the relevant facts. If the
closing price for a share of Stock is misquoted or omitted by the applicable
publication, the Committee shall directly solicit the information from officials
of the stock exchange or from other informed independent market sources.

2.10. ISO — means an Option granted under Section 7 of this Plan to purchase
Stock which is evidenced by an Option Agreement which provides that the Option
is intended to satisfy the requirements for an incentive stock option under
Section 422 of the Code.

2.11. NQO — means an Option granted under Section 7 of this Plan to purchase
Stock which is evidenced by an Option Agreement which provides that the Option
shall not be treated as an incentive stock option under Section 422 of the Code.

2.12. Option — means an ISO or a NQO.

2.13. Option Agreement — means the written agreement or instrument which sets
forth the terms of an Option granted to an Employee or Director under this Plan.

2.14. Option Price — means the price which shall be paid to purchase one share
of Stock upon the exercise of an Option granted under this Plan.

2.15. Parent Corporation — means any corporation which is a parent corporation
(within the meaning of Section 424(e) of the Code) of SunTrust.

2.16. Plan — means this SunTrust Banks, Inc. 2004 Stock Plan, as amended from
time to time.

2.17. Predecessor Plan — means the SunTrust Banks, Inc. 2000 Stock Plan as in
effect on the effective date of this Plan and as thereafter amended.

2.18. Restricted Stock — means Stock granted to an Employee or Director pursuant
to Section 8 of this Plan.

2.19. Rule 16b-3 — means the exemption under Rule 16b-3 to Section 16(b) of the
Exchange Act or any successor to such rule.

 

2



--------------------------------------------------------------------------------

2.20. Stock — means the One Dollar ($1.00) par value common stock of SunTrust.

2.21. Stock Agreement — means the written agreement or instrument which sets
forth the terms of a Restricted Stock grant or Stock Unit grant to an Employee
or Director under this Plan.

2.22. Stock Appreciation Right or SAR — means a right which is granted pursuant
to the terms of Section 7 of this Plan to the appreciation in the Fair Market
Value of a share of Stock in excess of the SAR Share Value for such a share.

2.23. SAR Agreement — means the written agreement or instrument which sets forth
the terms of a SAR granted to an Employee under this Plan.

2.24. SAR Share Value — means the figure which is set forth in each SAR
Agreement and which is no less than the Fair Market Value of a share of Stock on
the date the related SAR is granted.

2.25. Stock Unit — means a contractual right granted to an Employee or Director
pursuant to Section 8 to receive a cash payment based on the Fair Market Value
of the number of shares of Stock described in such grant.

2.26. Subsidiary — means any corporation which is a subsidiary corporation
(within the meaning of Section 424(f) of the Code) of SunTrust except a
corporation which has subsidiary corporation status under Section 424(f) of the
Code exclusively as a result of SunTrust or a SunTrust subsidiary holding stock
in such corporation as a fiduciary with respect to any trust, estate,
conservatorship, guardianship or agency.

2.27. SunTrust — means SunTrust Banks, Inc., a Georgia corporation, and any
successor to such corporation.

2.28. Ten Percent Shareholder — means a person who owns (after taking into
account the attribution rules of Section 424(d) of the Code) more than ten
percent of the total combined voting power of all classes of stock of either
SunTrust, a Subsidiary or a Parent Corporation.

SECTION 3. SHARES RESERVED UNDER PLAN

3.1. Shares. There shall (subject to Section 11) be reserved for issuance under
this Plan (a) 19,000,000 shares of Stock plus (b) the number of shares of Stock
which would remain available for issuance under the Predecessor Plan if shares
were issued on the effective date of this Plan sufficient to satisfy all grants
then outstanding under the Predecessor Plan plus (c) the number of shares of
Stock subject to grants under the Predecessor Plan which are outstanding on the
effective date of this Plan and which are forfeited or expire on or after such
effective date in accordance with the terms of such grants; provided, however,
only the shares of Stock described in Section 3.1(a) shall be issued in
connection with the exercise of ISOs and nothing in this Plan shall affect any
grants under the Predecessor Plan which are outstanding on the effective date of
this Plan until such time, if any, that any shares of Stock subject to such
grants are forfeited or grants respecting any shares of Stock expire on or after
such effective date in accordance with the terms of such grants.

3.2. Source of Shares. The shares of Stock described in Section 3.1 shall be
reserved to the extent that SunTrust deems appropriate from authorized but
unissued shares of Stock and from shares of Stock which have been reacquired by
SunTrust. Furthermore, any shares of Stock issued pursuant to a Restricted Stock
grant which are forfeited thereafter shall again become available for issuance
under this Plan, but (a) any shares of Stock used to satisfy a withholding
obligation under Section 14.4 shall not again become available under Section 3.1
for issuance under this Plan, (b) any shares of Stock which are tendered to
SunTrust to pay the Option Price of an Option or which are tendered to SunTrust
in satisfaction of any condition to a grant of Restricted Stock shall not become
available under Section 3.1 for issuance under this Plan and (c) the number of
shares of Stock available for issuance under Section 3.1 shall be reduced on a
share-by-share basis for each SAR granted; provided, however, if an SAR is
forfeited, the related share of Stock shall again become available for issuance
under this Plan.

 

3



--------------------------------------------------------------------------------

3.3. Use of Proceeds. The proceeds which SunTrust receives from the sale of any
shares of Stock under this Plan shall be used for general corporate purposes and
shall be added to the general funds of SunTrust.

3.4. Predecessor Plan. No grants shall be made under the Predecessor Plan on or
after the date this Plan becomes effective.

SECTION 4. EFFECTIVE DATE

This Plan became effective on April 20, 2004, the date the shareholders of
SunTrust (acting at a duly called meeting of such shareholders) approved the
adoption of this Plan. The Board of Directors has subsequently amended this Plan
and amendments to Sections 3.1 and 8.1(b) are not effective until approved by
the shareholders of SunTrust at the 2008 annual meeting.

SECTION 5. COMMITTEE

This Plan shall be administered by the Committee. Subject to the provisions of
this Plan (including Sections 11, 12, 13 and 14), the Committee shall have the
power, authority, and sole and exclusive discretion to construe, interpret and
administer this Plan, including without limitation, the power and authority to
make factual determinations relating to Plan grants and correct mistakes in
Option, SAR or Stock Agreements, and to take such other action in the
administration and operation of this Plan as the Committee deems equitable under
the circumstances. Such actions of the Committee shall be binding on SunTrust,
on each affected Employee and Director and on each other person directly or
indirectly affected by such action. The Committee may delegate such powers and
duties, whether ministerial or discretionary, as the Committee may deem
appropriate, including, but not limited to, authorizing the Committee’s delegate
to execute agreements evidencing the grant of Options, SARs, Restricted Stock
and Stock Units or other documents on the Committee’s behalf.

SECTION 6. ELIGIBILITY

Employees shall be eligible for the grant of Options, SARs, Restricted Stock and
Stock Units under this Plan. Directors shall be eligible for the grant of
Options, Restricted Stock and Stock Units under this Plan.

SECTION 7. OPTIONS AND SARs

7.1. Options. The Committee acting in its absolute discretion shall have the
right to grant Options to Employees and Directors under this Plan from time to
time to purchase shares of Stock, and Options may be granted for any reason the
Committee deems appropriate under the circumstances, including in lieu of
compensation otherwise payable in cash. Each grant of an Option shall be
evidenced by an Option Agreement, and each Option Agreement shall set forth
whether the Option is an ISO or a NQO and shall set forth such other terms and
conditions of such grant as the Committee acting in its absolute discretion
deems consistent with the terms of this Plan. All Options granted to Directors
shall be NQO. If the exercise of an Option is subject to the satisfaction of a
minimum service and a minimum performance requirement, the minimum service
requirement shall be at least 1 year and, if the exercise of an Option is
subject to the satisfaction of only a minimum service requirement, the minimum
service requirement shall be at least 3 years unless the Committee in either
case determines that a shorter period of service (or no period of service)
better serves the interests of SunTrust.

7.2. $100,000 Limit. The aggregate Fair Market Value of ISOs granted to an
Employee under this Plan and incentive stock options granted to such Employee
under any other stock option plan adopted by SunTrust, a Subsidiary or a Parent
Corporation which first become exercisable in any calendar year (which begins on
or after January 1, 2004) shall not exceed $100,000. Such Fair Market Value
figure shall be determined by the Committee on the date the ISO or other
incentive stock option is granted, and the Committee shall interpret and
administer the limitation set forth in this Section 7.2 in accordance with
Section 422(d) of the Code.

7.3. Share Limitations.

(a) Employees. An Employee may not be granted in any calendar year Options, or
SARs, or one or more Options and SARs in any combination which in the aggregate
relate to more than 250,000 shares of Stock.

(b) Directors. The Directors as a group may not over the life of this Plan be
issued in the aggregate more than 500,000 nonforfeitable shares of Stock in
connection with the exercise of Options and Restricted Stock grants.

 

4



--------------------------------------------------------------------------------

7.4. Option Price and Exercise Period.

(a) Option Price. The Option Price for each share of Stock subject to an Option
shall be no less than the Fair Market Value of a share of Stock on the date the
Option is granted. The Option Price shall be payable in full upon the exercise
of any Option. Except in accordance with the provisions of Section 11 of this
Plan, the Committee shall not, absent the approval of SunTrust’s shareholders,
take any action, whether through amendment, cancellation, replacement grants,
exchanges or any other means, to directly or indirectly reduce the Option Price
of any outstanding Option or to make a tender offer for any Option if the Option
Price for such Option on the effective date of such tender offer exceeds the
Fair Market Value of a share of Stock subject to such Option.

(b) Exercise Period. Each Option granted under this Plan shall be exercisable in
whole or in part at such time or times as set forth in the related Option
Agreement, but no Option Agreement shall make an Option exercisable before the
date such Option is granted or on or after the date which is the tenth
anniversary of the date such Option is granted. In the discretion of the
Committee, an Option Agreement may provide for the exercise of an Option after
the employment of an Employee or the status of an individual as a Director has
terminated for any reason whatsoever, including death or disability.

7.5. Method of Exercise.

(a) Committee Rules. An Option may be exercised as provided in this Section 7.5
pursuant to procedures (including, without limitation, procedures restricting
the frequency or method of exercise) as shall be established by the Committee or
its delegate from time to time for the exercise of Options.

(b) Notice and Payment. An Option shall be exercised by delivering to the
Committee or its delegate during the period in which such Option is exercisable,
(1) written notice of exercise in a form acceptable to the Committee indicating
the specific number of shares of Stock subject to the Option which are being
exercised and (2) payment in full of the Option Price for such specific number
of shares. An Option Agreement, at the discretion of the Committee, may provide
for the payment of the Option Price by any of the following means:

(1) in cash, electronic funds transfer or a check acceptable to the Committee;

(2) in Stock which has been held by the Employee or Director for a period
acceptable to the Committee and which Stock is otherwise acceptable to the
Committee, provided that the Committee may impose whatever restrictions it deems
necessary or desirable with respect to such method of payment;

(3) through a broker-facilitated cashless exercise procedure acceptable to the
Committee; or

(4) in any combination of the methods described in this Section 7.5(b) which is
acceptable to the Committee.

Any payment made in Stock shall be treated as equal to the Fair Market Value of
such Stock on the date the properly endorsed stock certificate for such Stock is
delivered to the Committee or, if payment is effected through a certification of
ownership of Stock in lieu of a stock certificate, on the date the Option is
exercised.

(c) Restrictions. The Committee may from time to time establish procedures for
restricting the exercise of Options on any given date as the result of excessive
volume of exercise requests or any other problem in the established system for
processing Option exercise requests or for any other reason the Committee or its
delegate deems appropriate or necessary.

7.6. Nontransferability. Except to the extent the Committee deems permissible
under Section 422(b) of the Code and Rule 16b-3 and consistent with the best
interests of SunTrust, neither an Option granted under this Plan nor any related
surrender rights nor any SAR shall be transferable by an Employee or a Director
other than by will or by the laws of descent and distribution, and any grant by
the Committee of a request by an Employee or a Director for any transfer (other
than a transfer by will or by the laws of descent and distribution) shall be
conditioned on the transfer not being made for value or consideration. Any such
Option grant and surrender

 

5



--------------------------------------------------------------------------------

rights under this Plan and any SAR granted under this Plan shall be exercisable
during an Employee’s or a Director’s lifetime, as the case may be, only by
(subject to the first sentence in this Section 7.6) the Employee or the
Director, provided that in the event an Employee or a Director is incapacitated
and unable to exercise such Employee’s or Director’s Option or SAR, such
Employee’s or Director’s legal guardian or legal representative whom the
Committee (or its delegate) deems appropriate based on all applicable facts and
circumstances presented to the Committee (or its delegate) may exercise such
Employee’s or such Director’s Option or SAR, in accordance with the provisions
of this Plan and the applicable Option Agreement or SAR Agreement. The person or
persons to whom an Option or a SAR is transferred by will or by the laws of
descent and distribution (or pursuant to the first sentence of this Section 7.6)
thereafter shall be treated as the Employee or the Director under this Plan.

7.7. SARs and Surrender Rights.

(a) SARs and SAR Share Value.

(1) The Committee acting in its absolute discretion may grant an Employee a SAR
which will give the Employee the right to the appreciation in one, or more than
one, share of Stock, and any such appreciation shall be measured from the
related SAR Share Value. The Committee shall have the right to make any such
grant subject to such additional terms as the Committee deems appropriate, and
such terms shall be set forth in the related SAR Agreement.

(2) Each SAR granted under this Plan shall be exercisable in whole or in part at
such time or times as set forth in the related SAR Agreement, but no SAR
Agreement shall make an SAR exercisable before the date such SAR is granted or
on or after the date which is the tenth anniversary of the date such SAR is
granted. In the discretion of the Committee, an SAR Agreement may provide for
the exercise of an SAR after the employment of an Employee or the status of an
individual as a Director has terminated for any reason whatsoever, including
death or disability.

(3) Except in accordance with the provisions of Section 11 of this Plan, the
Committee shall not, absent the approval of SunTrust’s shareholders, take any
action, whether through amendment, cancellation, replacement grants, exchanges
or any other means, to directly or indirectly reduce the SAR Share Value of any
outstanding SAR or to make a tender offer for any SAR if the SAR Share Value for
such SAR on the effective date of such tender offer exceeds the Fair Market
Value of a share of Stock subject to such SAR.

(4) If the exercise of an SAR is subject to the satisfaction of a minimum
service and a minimum performance requirement, the minimum service requirement
shall be at least 1 year and, if the exercise of an SAR is subject to the
satisfaction of only a minimum service requirement, the minimum service
requirement shall be at least 3 years unless the Committee in either case
determines that a shorter period of service (or no period of service) better
serves the interests of SunTrust.

(b) Option Surrender Rights. The Committee acting in its absolute discretion
also may incorporate a provision in an Option Agreement to give an Employee the
right to surrender his or her Option in whole or in part in lieu of the exercise
(in whole or in part) of that Option to purchase Stock on any date that

(1) the Fair Market Value of the Stock subject to such Option exceeds the Option
Price for such Stock, and

(2) the Option to purchase such Stock is otherwise exercisable.

(c) Procedure. The exercise of a SAR or a surrender right in an Option shall be
effected by the delivery of the related SAR Agreement or Option Agreement to the
Committee (or to its delegate) together with a statement signed by the Employee
which specifies the number of shares of Stock as to which the Employee, as
appropriate, exercises his or her SAR or exercises his or her right to surrender
his or her Option and (at the Employee’s option) how he or she desires payment
to be made with respect to such shares.

(d) Payment. An Employee who exercises his or her SAR or right to surrender his
or her Option shall (to the extent consistent with an exemption under Rule
16b-3) receive a payment in cash or in Stock, or in a combination of cash and
Stock, equal in amount on the date such exercise is effected to (i) the number
of shares of Stock with respect to which, as applicable, the SAR or

 

6



--------------------------------------------------------------------------------

the surrender right is exercised times (ii) the excess of the Fair Market Value
of a share of Stock on such date over, as applicable, the SAR Share Value for a
share of Stock subject to the SAR or the Option Price for a share of Stock
subject to an Option. The Committee acting in its absolute discretion shall
determine the form and timing of such payment, and the Committee shall have the
right (1) to take into account whatever factors the Committee deems appropriate
under the circumstances, including any written request made by the Employee and
delivered to the Committee (or to its delegate) and (2) to forfeit an Employee’s
right to payment of cash in lieu of a fractional share of Stock if the Committee
deems such forfeiture necessary in order for the surrender of his or her Option
under this Section 7.7 to come within an exemption under Rule 16b-3. Any cash
payment under this Section 7.7 shall be made from SunTrust’s general assets, and
an Employee shall be no more than a general and unsecured creditor of SunTrust
with respect to such payment.

(e) Restrictions. Each SAR Agreement and each Option Agreement which
incorporates a provision to allow an Employee to surrender his or her Option
shall incorporate such additional restrictions on the exercise of such SAR or
surrender right as the Committee deems necessary to satisfy the conditions to
the exemption under Rule 16b-3.

SECTION 8. RESTRICTED STOCK AND STOCK UNITS

8.1. Committee Action.

(a) General. The Committee acting in its absolute discretion shall have the
right to grant Restricted Stock and Stock Units to Employees and Directors under
this Plan from time to time.

(b) Limitations. Subject to the rules set forth in Section 3 and Section 7.3(b),
no more than 7,800,000 nonforfeitable shares of Stock shall be issued pursuant
to Restricted Stock grants, and no cash payments shall be made with respect to
more than 7,800,000 shares of Stock pursuant to Stock Unit grants. In addition,
no Restricted Stock grant may be made to an Employee in any calendar year with
respect to more than 100,000 shares of Restricted Stock, and the Fair Market
Value of the shares of Stock described in any Stock Unit grant to any Employee
shall not exceed $1,000,000 on the date as of which the grant is made. Each
Restricted Stock grant and each Stock Unit grant shall be evidenced by a Stock
Agreement, and each Stock Agreement shall set forth the conditions, if any,
which will need to be timely satisfied before the grant will be effective and
the conditions, if any, under which the Employee’s or Director’s interest in the
related Stock or cash payment will be forfeited; provided, if the vesting of a
Restricted Stock grant or Stock Unit grant is subject to the satisfaction of a
minimum service and a minimum performance requirement, the minimum service
requirement shall be at least 1 year and, if the vesting of a Restricted Stock
grant or a Stock Unit grant is subject to the satisfaction of only a minimum
service requirement, the minimum service requirement shall be at least 3 years
unless the Committee in either case determines that a shorter period of service
(or no period of service) better serves the interests of SunTrust.

8.2. Conditions.

(a) Issuance Conditions for Restricted Stock. The Committee acting in its
absolute discretion may make the issuance of Restricted Stock to an Employee or
Director subject to the satisfaction of one, or more than one, objective
employment, performance or other grant condition (which may or may not include
performance criteria described in Section 8.2(c)) which the Committee deems
appropriate under the circumstances, and the related Stock Agreement shall set
forth each such condition and the deadline for satisfying each such condition.

(b) Forfeiture Conditions for Restricted Stock and Stock Units. The Committee
may make Restricted Stock issued to an Employee or Director or the cash
otherwise payable under any Stock Unit grant subject to one, or more than one,
objective employment, performance or other forfeiture condition (which may or
may not include any performance goals described in Section 8.2(c)) which the
Committee acting in its absolute discretion deems appropriate under the
circumstances, and the related Stock Agreement shall set forth each such
forfeiture condition and the deadline for satisfying each such forfeiture
condition. An Employee’s or Director’s nonforfeitable interest in the shares of
Stock issued pursuant to a Restricted Stock grant or the cash payment due under
any Stock Unit grant shall depend on the extent to which each such condition is
timely satisfied. Each share of Stock issued pursuant to a Restricted Stock
grant shall again become available under Section 3 if such share is forfeited as
a result of a failure to timely satisfy a forfeiture condition, in which event
such share of Stock shall again become available under Section 3 as of the date
of such failure. When a Stock certificate is issued for shares of Restricted
Stock, such certificate shall be issued subject to (i) the conditions, if any,
described in this Section 8.2(b) and Section 8.2(c) to, or for the benefit of,
the Employee or Director and (ii) a stock power in favor of SunTrust in order
for SunTrust to effect any forfeitures of such Restricted Stock called for under
this Section 8.2(b).

 

7



--------------------------------------------------------------------------------

(c) Performance Goals.

(1) A performance goal is described in this Section 8.2(c) if such goal relates
to (i) SunTrust’s return over capital costs or increases in return over capital
costs, (ii) SunTrust’s total earnings or the growth in such earnings,
(iii) SunTrust’s consolidated earnings or the growth in such earnings,
(iv) SunTrust’s earnings per share or the growth in such earnings,
(v) SunTrust’s net earnings or the growth in such earnings, (vi) SunTrust’s
earnings before interest expense, taxes, depreciation, amortization and other
non-cash items or the growth in such earnings, (vii) SunTrust’s earnings before
interest and taxes or the growth in such earnings, (viii) SunTrust’s
consolidated net income or the growth in such income, (ix) the value of
SunTrust’s Stock or the growth in such value, (x) SunTrust’s Stock price or the
growth in such price, (xi) SunTrust’s return on assets or the growth on such
return, (xii) SunTrust’s total shareholder return or the growth in such return,
(xiii) SunTrust’s expenses or the reduction of expenses, (xiv) SunTrust’s sales
growth, (xv) SunTrust’s overhead ratios or changes in such ratios,
(xvi) SunTrust’s expense-to-sales ratios or the changes in such ratios,
(xvii) SunTrust’s economic value added or changes in such value added, or
(xviii) such other financial performance measures deemed appropriate by the
Committee. A performance goal described in this Section 8.2(c)(1) may be set in
any manner determined by the Committee, including looking to achievement on an
absolute or relative basis in relation to peer groups or indexes, and may relate
to SunTrust as a whole or one or more operating units of SunTrust.

(2) When the Committee determines whether a performance goal has been satisfied
for any period, the Committee may exclude any or all “extraordinary items” as
determined under U.S. generally accepted accounting principles and any other
unusual or non-recurring items, including, without limitation, the charges or
costs associated with restructurings of SunTrust, discontinued operations, and
the cumulative effects of accounting changes. The Committee may also adjust any
performance goal for a period as it deems equitable in recognition of unusual or
non-recurring events affecting SunTrust, changes in applicable tax laws or
accounting principles, or such other factors as the Committee may determine
(including, without limitation, any adjustments that would result in SunTrust
paying non-deductible compensation to an Employee).

(3) If the Committee determines that a performance goal has been satisfied and
the satisfaction of such goal was intended to meet the requirements of
Section 162(m) of the Code, the Committee shall certify that the goal has been
satisfied in accordance with the requirements set forth under such section of
the Code.

8.3. Dividends and Voting Rights.

(a) Cash Dividends. Each Stock Agreement which evidences a Restricted Stock
grant shall state whether the Employee or Director shall have a right to receive
any cash dividends which are paid after any shares of Restricted Stock are
issued to him or to her and before the first day that the Employee’s or
Director’s interest in such Stock is forfeited completely or becomes completely
nonforfeitable. If such a Stock Agreement provides that an Employee or Director
has no right to receive a cash dividend when paid, such agreement shall set
forth the conditions, if any, under which the Employee or Director will be
eligible to receive one, or more than one, payment in the future to compensate
the Employee or Director for the fact that he or she had no right to receive any
cash dividends on his or her Restricted Stock when such dividends were paid. If
such a Stock Agreement calls for any such payments to be made, SunTrust shall
make such payments from SunTrust’s general assets, and the Employee or Director
shall be no more than a general and unsecured creditor of SunTrust with respect
to such payments. Unless otherwise set forth in the Stock Agreement which
evidences a Stock Unit grant, if a cash dividend is paid on the shares of Stock
described in a Stock Unit grant, such cash dividend shall be treated as
reinvested in shares of Stock and shall increase the number of shares of Stock
described in such Stock Unit grant.

(b) Stock Dividends. If a Stock dividend is declared on a share of Restricted
Stock, such Stock dividend shall be treated as part of the grant of the related
Restricted Stock, and an Employee’s or Director’s interest in such Stock
dividend shall be forfeited or shall become nonforfeitable at the same time as
the Stock with respect to which the Stock dividend was paid is forfeited or
becomes nonforfeitable. Unless otherwise set forth in the Stock Agreement which
evidences a Stock Unit grant, if a Stock dividend is declared on any shares of
Stock described in a Stock Unit grant, such dividend shall increase the number
of shares of Stock described in such Stock Unit grant.

 

8



--------------------------------------------------------------------------------

(c) Non-cash and Non-Stock Dividends. If a dividend is paid on a share of
Restricted Stock or on a share of Stock described in a Stock Unit grant other
than in cash or Stock, the disposition of such dividend with respect to such
Restricted Stock grant and the treatment of such dividend with respect to such
Stock Unit grant shall be effected in accordance with such rules as the
Committee shall adopt with respect to each such dividend.

(d) Voting Rights. An Employee or Director shall have the right to vote shares
of Restricted Stock which have been issued pursuant to Section 8.2(b) before his
or her interest in such Stock has been forfeited or has become nonforfeitable.

(e) Nontransferability. No Restricted Stock grant and no shares issued pursuant
to a Restricted Stock grant shall be transferable by an Employee or a Director
other than by will or by the laws of descent and distribution before an
Employee’s or Director’s interest in such shares have become completely
nonforfeitable, and no interests in a Stock Unit grant shall be transferable
other than by will or the laws of descent and distribution except as otherwise
provided in the related Stock Agreement.

(f) Creditor Status. An Employee or a Director to whom a Stock Unit is granted
shall be no more than a general and unsecured creditor of SunTrust with respect
to any cash payment due under such grant.

8.4 Satisfaction of Forfeiture Conditions. A share of Stock shall cease to be
Restricted Stock at such time as an Employee’s or Director’s interest in such
Stock becomes nonforfeitable under this Plan, and the certificate representing
such share shall be reissued as soon as practicable thereafter without any
further restrictions related to Section 8.2(b) or Section 8.3 and shall be
transferred to the Employee or Director.

SECTION 9. SECURITIES REGISTRATION

Each Option Agreement, SAR Agreement and Stock Agreement shall provide that,
upon the receipt of shares of Stock as a result of the exercise of an Option (or
any related surrender right) or a SAR or the satisfaction of the forfeiture
conditions under a Stock Agreement for Restricted Stock, the Employee or
Director shall, if so requested by SunTrust, hold such shares of Stock for
investment and not with a view of resale or distribution to the public and, if
so requested by SunTrust, shall deliver to SunTrust a written statement
satisfactory to SunTrust to that effect. As for Stock issued pursuant to this
Plan, SunTrust at its expense shall take such action as it deems necessary or
appropriate to register the original issuance of such Stock to an Employee or
Director under the Securities Act of 1933, as amended, or under any other
applicable securities laws or to qualify such Stock for an exemption under any
such laws prior to the issuance of such Stock to an Employee or Director;
however, SunTrust shall have no obligation whatsoever to take any such action in
connection with the transfer, resale or other disposition of such Stock by an
Employee.

SECTION 10. LIFE OF PLAN

No Option or SAR or Restricted Stock or Stock Unit shall be granted under this
Plan on or after the earlier of

(1) the tenth anniversary of the date the Board adopts this Plan, in which event
this Plan otherwise thereafter shall continue in effect until all outstanding
Options (and any related surrender rights) and SARs have been exercised in full
or no longer are exercisable and all Restricted Stock and Stock Unit grants
under this Plan have been forfeited or the forfeiture conditions on the related
Stock or cash payments have been satisfied in full, or

(2) the date on which all of the Stock reserved under Section 3 of this Plan has
(as a result of the exercise of all Options (and any related surrender rights)
and all SARs granted under this Plan and the satisfaction of the forfeiture
conditions on Restricted Stock) been issued or no longer is available for use
under this Plan and all cash payments due under any Stock Unit grants have been
paid or forfeited, in which event this Plan also shall terminate on such date.

SECTION 11. ADJUSTMENT

11.1. Capital Structure. The number, kind or class (or any combination thereof)
of shares of Stock reserved under Section 3 of this Plan, the grant limitations
described in Section 7.3 and Section 8.1 of this Plan, the number, kind or class
(or any combination thereof) of shares of Stock subject to Options or SARs
granted under this Plan and the Option Price of such Options and the SAR

 

9



--------------------------------------------------------------------------------

Share Value of such SARs as well as the number, kind or class of shares of Stock
subject to Restricted Stock grants and the number, kind or class of shares of
Stock described in Stock Unit grants under this Plan shall be adjusted by the
Board in an equitable manner to reflect any change in the capitalization of
SunTrust, including, but not limited to, such changes as stock dividends or
stock splits.

11.2. Mergers. The Board as part of any corporate transaction described in Code
Section 424(a) shall have the right to adjust (in any manner which the Board in
its discretion deems consistent with Code Section 424(a)) the number, kind or
class (or any combination thereof) of shares of Stock reserved under Section 3
of this Plan and the grant limitations described in Section 7.3 and Section 8.1
of this Plan. Furthermore, the Board as part of any corporate transaction
described in Code Section 424(a) shall have the right to adjust (in any manner
which the Board in its discretion deems consistent with Code Section 424(a)) the
number, kind or class (or any combination thereof) of shares of Stock underlying
any Restricted Stock and Stock Unit grants previously made under this Plan and
any related grant conditions and forfeiture conditions, and the number, kind or
class (or any combination thereof) of shares subject to Option and SAR grants
previously made under this Plan and the related Option Price and SAR Share Value
for each such Option and SAR, and, further, shall have the right (in any manner
which the Board in its discretion deems consistent with Code Section 424(a) and
without regard to the grant limitations described in Section 7.3 or Section 8.1
of this Plan) to make Restricted Stock, Stock Unit, Option and SAR grants to
effect the assumption of, or the substitution for, restricted stock, stock unit,
option and stock appreciation right grants previously made by any other
corporation to the extent that such corporate transaction calls for such
substitution or assumption of such restricted stock, stock unit, option or stock
appreciation rights grants.

11.3. Fractional Shares. If any adjustment under this Section 11 would create a
fractional share of Stock or a right to acquire a fractional share of Stock,
such fractional share shall be disregarded and the number of shares of Stock
reserved under this Plan and the number subject to any Options, SAR grants and
Restricted Stock grants shall be the next lower number of shares of Stock,
rounding all fractions downward. Any adjustment made under this Section 11 by
the Board shall be conclusive and binding on all affected persons.

SECTION 12. CHANGE IN CONTROL

If there is a Change in Control and the Board determines that no adequate
provision has been made as part of such Change in Control for either the
assumption of the Options, SARs, Restricted Stock and Stock Unit grants
outstanding under this Plan or for the granting of comparable, substitute stock
options, stock appreciation rights and restricted stock and stock unit grants,
(1) each outstanding Option and SAR at the direction and discretion of the Board
(a) may (subject to such conditions, if any, as the Board deems appropriate
under the circumstances) be cancelled unilaterally by SunTrust in exchange for
the number of whole shares of Stock (and cash in lieu of a fractional share), if
any, which each Employee would have received if on the date set by the Board he
or she had exercised his or her SAR in full or if each Employee’s and each
Director’s Option included a right to surrender his or her outstanding Option in
full under Section 7.7 of this Plan and such Option had been surrendered in full
or (b) may be cancelled unilaterally by SunTrust if the Option Price or SAR
Share Value equals or exceeds the Fair Market Value of a share of Stock on such
date and (2) the conditions, if any, for the issuance of Restricted Stock and
the conditions, if any, for making nonforfeitable all outstanding Restricted
Stock grants and all Stock Unit grants may be deemed completely satisfied on the
date set by the Board.

SECTION 13. AMENDMENT OR TERMINATION

This Plan may be amended by the Board from time to time to the extent that the
Board deems necessary or appropriate; provided, however, no such amendment shall
be made absent the approval of the shareholders of SunTrust to the extent such
approval is required under applicable law, Code Section 422, Rule 16b-3 or any
applicable stock exchange rule. The Board also may suspend the granting of
Options, SARs, Restricted Stock and Stock Units under this Plan at any time and
may terminate this Plan at any time. The Board or the Committee shall have the
right to modify, amend or cancel (retroactively or prospectively) any Option,
SAR, Restricted Stock or Stock Unit granted before such suspension or
termination if (1) the Employee or Director consents in writing to such
modification, amendment or cancellation (except that in no case can Options be
repriced either by cancellation and regrant or by lowering the exercise price of
a previously granted award) or (2) there is a dissolution or liquidation of
SunTrust or a transaction described in Section 11 or Section 12 of this Plan.
Suspension or termination of the Plan shall not affect the Committee’s ability
to exercise the powers granted to it with respect to Options, SARs or surrender
rights, Restricted Stock or Stock Units granted under this Plan prior to the
date of such suspension or termination.

 

10



--------------------------------------------------------------------------------

SECTION 14. MISCELLANEOUS

14.1. Shareholder Rights. No Employee or Director shall have any rights as a
shareholder of SunTrust as a result of the grant of an Option or a SAR under
this Plan or his or her exercise of such Option or SAR pending the actual
delivery of the Stock subject to such Option to such Employee or Director.
Subject to Section 8.4, an Employee’s or Director’s rights as a shareholder in
the shares of Stock related to a Restricted Stock grant which is effective shall
be set forth in the related Stock Agreement.

14.2. No Contract of Employment or Director Status. The grant of an Option, SAR,
Restricted Stock or Stock Unit to an Employee or a Director under this Plan
shall not constitute a contract of employment or an agreement to continue his or
her status as an Employee or a Director and shall not confer on an Employee or
Director any rights in addition to those rights, if any, expressly set forth in
the Option Agreement which evidences his or her Option, the SAR Agreement which
evidences his or her SAR or the Stock Agreement related to his or her Restricted
Stock or Stock Unit grant.

14.3. Share Retention Guidelines. Shares of Stock acquired by an Employee under
this Plan upon the exercise of an Option (or related surrender rights) or SAR or
upon a grant of Restricted Stock becoming nonforfeitable may be subject to share
retention guidelines established by SunTrust.

14.4. Withholding. The exercise of any Option or SAR granted under this Plan and
the acceptance of a Restricted Stock or Stock Unit grant shall constitute an
Employee’s or Director’s full and complete consent to whatever action the
Committee deems necessary to satisfy the minimum federal and state tax
withholding requirements, if any, which the Committee acting in its discretion
deems applicable to such exercise or such Restricted Stock or Stock Unit grant.
The Committee also shall have the right to provide in an Option Agreement, SAR
Agreement or Stock Agreement that an Employee or Director may elect to satisfy
minimum federal and state tax withholding requirements, if any, through a
reduction in the number of shares of Stock actually transferred, or the cash
payments to be made, to him or to her under this Plan, and any such election and
any such reduction shall be effected so as to satisfy the conditions to the
exemption under Rule 16b-3.

14.5 Construction.

(a) Governing Law. This Plan shall be construed under the laws of the State of
Georgia (excluding its choice-of-law rules) to the extent not superseded by
federal law.

(b) Invalid Provisions. In the event any provision of this Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this Plan, and this Plan shall be construed and enforced
as if the illegal or invalid provision had not been included.

(c) Conflicts. In the event of a conflict between the terms of this Plan and any
Option Agreement, Stock Agreement or SAR Agreement, the terms of the Plan shall
prevail.

 

11